 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDTradeWinds CompanyandAmerican Bakery &ConfectioneryWorkers' Union,AFL-CIO, LocalUnion No. 110.Case 10-CA-7434-1April 3, 1969DECISION AND ORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAOn October 31, 1968, Trial Examiner Charles WSchneiderissuedhisDecisionintheaboveproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision with a supporting briefPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and supporting briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Trade WindsCompany, Thunderbolt, Georgia, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.MEMBER ZAGORIA, dissenting:Inmy opinion, the Respondent's objection to theelection with respect to electioneering in the pollingarea raises substantial issueswhichwarrant ahearing I dissent, accordingly, from the granting ofthe Motion for Summary Judgment at this time.The Respondent has requested oral argument The request is herebydenied,as the pleadings herein,the official Board record in the underlyingrepresentation proceeding,the exceptions,and the brief adequately reflectthe issues and positions of the partiesTRIALEXAMINER'S DECISIONTHE REPRESENTATION PROCEEDING'Upon petition filed under Section 9(c) of the NationalLabor RelationsAct (29 U S C A. 159(c)) on August 24,'Official noticeis taken of the record in the representation proceeding,Case 10-RC-7193,as the term"record"isdefined inSection 102 68 and102 69(1)of the Board'sRules(Rules and Regulations and Statements ofProcedure,NationalLaborRelations Board, Series8, as revised January1,1965)This includesthe documentsof which Counsel for the General1967, by American Bakery and Confectionery Workers,InternationalUnion, AFL-CIO, Local 482, herein calledtheUnion, a hearing was held which resulted in theissuance on October 11, 1967, by the Regional Directorfor Region 10, of a Decision and Direction of Election inan appropriate bargaining unit, described hereinafter, ofthe employees of Trade Winds Company, herein called theRespondent.Pursuant to the Decision and Direction of Election anelection by secret ballot was conducted on November 3,1967, among the employees in the appropriate unit todetermine the question concerning representationUponconclusion of the balloting, the parties were furnished atally of ballots which showed that of approximately 249eligible voters, 126 cast valid votes for and 90 cast validvotes against the Union, I cast a void ballot and 32 castchallenged ballots. The challenged ballots were insufficientinnumber to affect the results of the election. OnNovember 9, 1967, the Respondent filed timely objectionsto conduct affecting the results of the election in whichRespondent requested that the election be set aside and anew election directed, or in the alternative that a hearingbe held on the objections.On January 24, 1968, the Regional Director issued aSupplemental Decision and Certification of Representativeinwhich he stated that he had conducted an investigationof the objections, found that they did not raise anymaterial or substantial issues affecting the results of theelection, and overruled them in their entirety Finding thatthe tally of ballots showed that a majority of the validvotes had been cast for the Union, the Regional Directorcertified it as the exclusive bargaining representative of theemployees in the appropriate unit On January 29, 1968,Respondent filed a Motion to Reconsider SupplementalDecision and Certification of Representative. This motionwas denied by the Regional Director on February 8, 1968Thereafter, on February 12, 1968, Respondent timely filedwith the Board in Washington, D.C , a Request forReview of the Regional Director's Supplemental Decisionand Certification of RepresentativeOn February 26,1968, the Board issued an order denying the Respondent'srequestfor reviewon the groundthat itraisednosubstantial issues warrantingreviewOn April 11, 1968,RespondentfiledwiththeBoardaMotionforReconsideration of its denial of the request for review OnMay 24, 1968, the Board issued an Order denying themotion for reconsideration as lacking in meritTHE COMPLAINT CASEOn July 30, 1968, AmericanBakery& ConfectioneryWorkers' Union, AFL-CIO, Local Union No. 110 filedCounsel, in his Motion for Summary Judgment,requested official notice tobe taken SeeLTV Electrosystemr, Inc ,166 NLRB No 81, enfd 388F 2d 683 (C A 4, 1968),Golden Age BeverageCo,167NLRB No 24,Intertype Co v Penello,269 F Supp573 (D C Va ,1967),Intertype CovN L RB, 401 F 2d 41 (C A 4, 1968),Follett Corp,164 NLRB No 47,enfd 397 F 2d 91 (C A 7, 1968), Section 9(d) of the NLRAInhisResponse to the Order to Show Cause, Counsel for theRespondent over objection by Counsel for the General Counsel, requestsinclusion in the record of affidavits(attached to the Response) of certainemployees,relating to the subject matter of the Respondent'sobjections tothe election (referred to hereinafter)Though it is not specifically stated, Iassume that these are the affidavits, or copies thereof,submitted by theRespondent to the Regional Director, under date of December 18, 1967, insupportof the Respondent's objections to the election In such acircumstance their inclusion in the record is essential to any judicial reviewof the materiality or substantiality of the Respondents'objectionsTheaffidavits are therefore made part of the record175 NLRB No 37 TRADE WINDS COMPANY225the unfair labor practice charge involved in the instantcase, in which it alleged that since on about March 14,1968, and at all times thereafter, the Respondent hasrefused to recognize and bargain with the Union.On August 13, 1968, the General Counsel, by theRegional Director for Region 10, issued a Complaint andNotice of Hearing alleging that the Respondent hadcommitted unfair labor practices in violation of Section8(a)(1) and (5) and Section 2(6) and (7) of the Act byrefusing to bargain with the Union upon request In duecourse, on August 22, 1968, the Respondent filed itsanswer to the complaint in which certain allegations of thecomplaint were admitted and others denied.In its Answer, the Respondent admits the followingallegations of the complaint: (1) filing and service of thecharge, (2) certain jurisdictional facts, (3) that the Unionis a labor organization within the meaning of Section 2(5)of the Act, and (4) that the unit is appropriateRespondent denies the allegations contained in paragraphs7,8,9, 10, 11 and 12 of the complaint wherein it isalleged that. (1) by secret ballot election on November 3,1967, a majority of employees in the appropriate unitselected the Union as their representative for collectivebargaining purposes but admits that an "election" washeld among certain of its employees on November 3,1967; (2) the Union was validly certified by the RegionalDirector for Region 10 on January 24, 1968, as theexclusive collective bargaining representative of all theemployees in the appropriate unit, while admitting the actof issuance of the certification, (3) the Union has been andisnow the collective bargaining representative of amajority of the employees in the appropriate unit, (4) onor about January 30, 1968, and at all times thereafter, theUnion requested the Respondent to bargain collectivelywith respect to rates of pay, wages, hours of employmentand other terms and conditions of employment; (5) on oraboutMarch 14, 1968, Respondent refused and at alltimes thereafter has continued to refuse, to bargain withtheUnion as the exclusive representative of all theemployees in the appropriate unit, and (6) the refusal tobargainconstitutedunfairlaborpracticesaffectingcommerce within the meaning of the ActRespondent affirmatively asserts in its answer inparagraph 13 that the notice of certification issued by theRegional Director for Region 10 on January 24, 1968, isvoid since the Regional Director abused his discretion byrefusingRespondent's request for a hearing on thesubstantialandmaterial factual issues raised by theevidence in support of Respondent's objection to conductaffecting the results of the election in contravention ofSection 102 69(c) of the Board's Rules and Regulations,and Respondent's right to due process of law under theConstitution of the United States. Further, since it assertsthat it is not required to bargain collectively with a unionthat has been unlawfully certified, Respondent alleges thatithas not violated Section 8(a)(1) and (5) of the Act infailing to do so.Under date of September 4, 1968, counsel for GeneralCounsel filed a Motion for Summary Judgment in whichhe contends that the pleadings, considered together withthe official Board record in the underlying representationproceeding, Case 10-RC-7193, raise no issues requiring ahearing; that Respondent's defense set forth in its answerraises no litigable questions of fact, and that, as a matterof law, Respondent has no valid defense to the complaintOn September 6, 1968, 1 issued an Order directing theparties to show cause as to whether or not GeneralCounsel'sMotion should be granted. On October 4, 1968,counselforRespondents filed aResponse to TrialExaminer's Order to Show Cause and on October 11,1968, counsel for General Counsel filed a Response to theRespondent's Response to the Trial Examiner's Order toShow CauseRULING ONMOriON FOR SUMMARYJUDGMENTRespondentopposestheMotionforSummaryJudgment and contends that the election should be setaside, or in the alternative that it is entitled to a hearinginwhich it can present its position by cross-examinationand subpoena of witnesses. It alleges that there aresubstantial and material factual and legal issues involvedwhich should be litigated.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence or specialcircumstances, not to permit litigation before a TrialExaminer in an unfair labor practice case of issues whichwere or could have been litigated in a prior relatedrepresentation proceeding 2 Such a hearing is not a matterof right unless substantial and matenal issues are raisedby the objections ' That there are no such issues here hasbeen decided by the Board, and the Respondent offers nonew evidence or proof of special circumstances. At thisstage of the proceedings the Board's determination istherefore the law of the case.There thus being no unresolved issues requiring anevidential hearing the motion of the General Counsel forsummary judgment is granted, and I hereby make thefollowing furtherFINDINGS AND CONCLUSIONS1.TIIE BUSINESS 01 THE RESPONDENTTradeWinds Company is, and has been at all timesmaterial herein, a Georgia corporation, with its principaloffice and place of business at Thunderbolt, Georgia,where it is engaged in the processing and sale of seafoodproducts.In the course and conduct of business, Respondent,duringthepastcalendaryear,whichperiodisrepresentativeof all times material herein, sold andshipped seafood products valued in excess of $50,000directly to customers located outside the State of Georgia.Respondent is, and has been at all times material herein,engaged in commerce within the meaning of Section 2(6)and (7) of the ActIf.THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act'Howard Johnson Company,164NLRB No 121,Metropolitan LifeInsurance,163 NLRB No 71 SeePittsburgh PlateGlassCo v N L R B.313 U S 146, 162 (1941), NLRB Rules and Regulations,Section 102 67(f)and 102 69(c)'O K Vanand StorageCo. Inc,127 NLRB 1537, 297 F 2d 74 (C A 5,1961), andseeAir ControlWindow Products. Inc ,335 F 2d 245, 249(C A 5, 1964) "If there is nothing to hear,then a hearing is a senselessand uselessformality " 226DECISIONS OF NATIONALLABOR RELATIONS BOARD111.THE UNFAIR LABOR PRACTICESThe following employees of the Respondent constitute aunit appropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act:Allproduction andmaintenance employees of theRespondentatitsThunderbolt,Georgiaplants,including the plant clerical employee, but excludingofficeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.On November 3, 1967, in an election by secret ballot.conducted under the supervision of the Regional DirectorforRegion 10 of the National Labor Relations Board, amajorityof the employees in the appropriate unitdesignatedandselectedtheUnionastheircollective-bargaining representativeOn January 24, 1968,the Union was certified by the Regional Director as, andatalltimes since the Union has been, the collectivebargaining representative of a majority of the employeesin the said unit and by virtue of Section 9(a) of the Act,has been, and is, the exclusive representative of all theemployees in said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment,andothertermsandconditionsofemployment.Though the Answer formally denies that the Unionrequested theRespondent to bargain and that- theRespondent refused to do so, documents attached to theMotion for Summary Judgment, the authenticity of whichisnot contested, establish that on January 30, 1968, theUnion by telegram requested the Respondent to bargainintheappropriateunitand on March 14, 1968 theRespondent replied by letter to the effect that it felt thecertification to be erroneous and therefore declined tobargain "in order to obtain judicial review."It is therefore found that on January 30, 1968, and atall times thereafter the Union requested Respondent tobargain collectively with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment with the Union as the exclusive representativeof all the employees in the aforesaid unit, and that onMarch 14, 1968, Respondent refused and at all timesthereafter has continued to refuse to bargain collectivelywith the Union.By thus refusing to bargain collectively, the Respondenthas engaged in unfair labor practices in violation ofSection 8(a)(5) of the Act and has interfered with,restrained,and coerced its employees in violation ofSection 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, I recommend that the Boardissuethe following:ORDERA. For the purpose of determining the duration of thecertificationthe initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedexclusive bargaining representative in the appropriate unit'The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law SeeMar lac Poultry Co , Inc ,136NLRB 785,Commerce Co d/b/a Lamar Hotel.140 NLRB 226, 229,B.TradeWindsCompany, its officers,agents,successors, and assigns,shall:ICease and desist from(a)Refusing to bargain collectively with AmericanBakery&ConfectioneryWorkers International Union,AFL-CIO,Local 482,as the exclusive representative ofthe employees in the following appropriate bargainingunitAllproductionandmaintenance employees of theRespondentatitsThunderbolt,Georgiaplants,including the plant clerical employee, but excludingofficeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.(b)Interferingwith the efforts of said union tonegotiate for or represent employees as such exclusivecollective bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Upon request bargain collectively with AmericanBakery&ConfectioneryWorkers'Union,AFL-CIO,Local 482, as the exclusive representative of all employeesin the appropriate unit with respect to rates of pay, wages,hours of employment,and.other terms and conditions ofemployment,and embody in a signed agreement anyunderstanding reached.(b)Post at its office and places of business atThunderbolt,Georgia, copies of the attached noticemarked"Appendix."'Copies of said notice,on forms tobe furnished by the Regional Director for Region 10,shall,afterbeingdulysignedbyanauthorizedrepresentativeof the Respondent,bepostedby theRespondent immediately upon receipt and be maintainedby it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 10, inwriting,within 20 days from receipt of this Decision, whatsteps the Respondent has taken to comply herewith."enfd328 F 2d 600 (C.A. 5), certdenied379 US 817 (1964);BurnettConstructionCo.149 NLRB 1419, 1421, enfd. 350 F 2d 57 (C A 10,1965)'in the event this RecommendedOrder is adoptedby the Board, thewords "a Decision and Order"shallbe substituted for the words"RecommendedOrder of a TrialExaminer"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words,"aDecree of theUnited States Court ofAppealsEnforcing an Order"shallbe substituted for the words "aDecision and Order "'In the event this Recommended Order is adoptedby theBoard, thisprovision shall be modified to read"Notify theRegional Director forRegion 10, in writing, within 10days fromreceiptof this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremplo ees that:WE WILLNOT refuse to bargain collectively withAmerican Bakery and Confectionery Workers' Union,AFL-CIO,Local482,astheexclusivecollective TRADE WINDS COMPANY227bargainingrepresentativeofallourfollowingemployees-All production and maintenance employees at ourThunderbolt,Georgia plants, including the plantclericalemployee,butexcludingofficeclericalemployees,professionalemployees,guardsandsupervisors as defined in the ActWE WILL NOTinterfere with the efforts of the Unionto negotiate for, or represent employees as exclusivecollective bargaining representative.WE WILLbargain collectivelywith the Union asexclusive collective bargaining representative of theemployees in the appropriate unit and, if anunderstanding is reached we will sign a contract withthe Union.DatedByTRADE WINDS COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 con§ecutive daysfrom the date of posting and must not be altered,) defaced,'or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 730 PeachtreeStreet,N.E ,Atlanta,Georgia30308,Telephone526-5760.